Exhibit 10.14.5




MAINE YANKEE ATOMIC POWER COMPANY


1997 Amendatory Agreement




This 1997 Amendatory Agreement, dated as of August 6, 1997, is entered into by
and between MAINE YANKEE ATOMIC POWER COMPANY, a Maine corporation ("Maine
Yankee" or "Seller"), and ________________________________("Purchaser").




For good and valuable consideration, the receipt of which is hereby
acknowledged, it is agreed as follows:




1.

Basic Understandings




Maine Yankee was organized in 1966 to provide a supply of power to its
sponsoring utility companies, including the Purchaser (collectively the
"Purchasers").  It constructed a nuclear electric generating unit, having a net
capability of approximately 830 megawatts electric (the "Unit") at a site on
tidewater in the Town of Wiscasset, Maine. On June 27, 1973, Maine Yankee was
issued a full-term, Facility Operating License for the Unit by the Atomic Energy
Commission (predecessor to the Nuclear Regulatory Commission which, together
with any successor agencies, is hereafter called the "NRC "), which license is
now stated to expire on October 21, 2008. The Unit has been in commercial
operation since January 1, 1973.




The Unit was conceived to supply economic power on a cost of service formula
basis to the Purchasers. Maine Yankee and the Purchaser are parties to a Power
Contract dated as Contract and other identical contracts (collectively, the
"Power Contracts") between Maine Yankee and the other Purchasers, Maine Yankee
contracted to supply to the Purchasers all of the capacity and electric energy
available from the Unit for a term of thirty (30) years following January 1,
1973.




Maine Yankee and the Purchaser are also parties to an Additional Power Contract,
dated as of February 1, 1984 ("Additional Power Contract"). The Additional Power
Contract and other similar contracts (collectively, the "Additional Power
Contracts") between Maine Yankee and the other Purchasers provide for an
operative term stated to commence on January 2, 2003 (when the Power Contracts
terminate) and extending until a date which is the later to occur of (i) 30 days
after the date on which the last of the financial obligations of Maine Yankee
which constitute elements of the purchase price thereunder has been extinguished
by Maine Yankee or (ii) 30 days after the date on which Maine Yankee is finally
relieved of any obligations under the last of the licenses (operating and/or
possessory) which it holds from, or which may hereafter be issued to it by, the
NRC with respect to the Unit under applicable provisions of the Atomic Energy
Act of 1954, as amended from time to time (the "Act").




Pursuant to the Power Contract and the Additional Power Contract, the Purchaser
is





--------------------------------------------------------------------------------

entitled and obligated to take its entitlement percentage of the capacity and
net electrical output of the Unit during the service life of the Unit and is
obligated to pay therefor monthly its entitlement percentage of Maine Yankee's
cost of service, including decommissioning costs, whether or not the Unit is
operated or whether or not net electrical output is delivered. The Power
Contracts and the Additional Power Contracts also provide, in the event of their
earlier cancellation, for the survival of the decommissioning cost obligation
and for the applicable provisions thereof to remain in effect to permit final
billings of costs incurred prior to such cancellation.




On August 6, 1997, the board of directors of Maine Yankee, after conducting a
thorough review of the economics of continued operation of the Unit for the
remainder of the term of the Facility Operating License for the Unit in light of
other alternatives available to Maine Yankee and the Purchasers, determined that
the Unit should be permanently shut down effective August 6, 1997. The Purchaser
concurs in that decision.




As a consequence of the shutdown decision, Maine Yankee and the Purchaser
propose at this time to amend the Power Contract and the Additional Power
Contract in various respects in order to clarify and confirm provisions for the
recovery under said contracts of the full costs previously incurred by Maine
Yankee in providing power from the Unit during its useful life and of all costs
of decommissioning the Unit, including the costs of maintaining the Unit in a
safe condition following the shutdown and prior to its decontamination and
dismantlement.




Maine Yankee and each of the other Purchasers are entering into agreements which
are identical to this Agreement except for necessary changes in the names of the
parties.




2.

Parties' Contractual Commitments




Maine Yankee reconfirms its existing contractual obligations to protect the
Unit, to maintain in effect certain insurance and to prepare for and implement
the decommissioning of the Unit in accordance with applicable laws and
regulations. Consistent with public safety, Maine Yankee shall use its best
efforts to accomplish the shutdown of the Unit, the protection and any necessary
maintenance of the Unit after shutdown and the decommissioning of the Unit in a
cost-effective manner and in compliance with the regulations of the NRC and
other agencies having jurisdiction, and shall use its best efforts to ensure
that any required storage and disposal of the nuclear fuel remaining in the
reactor at shutdown and all spent nuclear fuel or other radioactive materials
resulting from operating of the Unit are accomplished consistent with public
health and safety considerations and at the lowest practicable cost. The
Purchaser reconfirms its obligations under the Power Contract and Additional
Power Contract to pay its entitlement percentage of Maine Yankee's costs as
deferred payment in connection with the capacity and net electrical output of
the Unit previously delivered by Maine Yankee and agrees that the decision to
shut down the Unit described in Section 1 hereof does not give rise to any
cancellation right under Section 9 of the Power Contract or Section 10 of the
Additional Power Contract.








--------------------------------------------------------------------------------

Except as expressly modified by this Agreement, the provisions of the Power
Contract and the Additional Power Contract remain in full force and effect,
recognizing that the mutually accepted decision to shut down the Unit renders
moot those provisions which by their terms relate solely to continuing operation
of the Unit.




3.

Amendment of Provisions of the Power Contract and the Additional Power Contract.







A.

Section 2 of the Additional Power Contract is hereby amended to delete the first
two paragraphs thereof and to insert in lieu thereof the following:




This contract shall become effective on such date as may be authorized by the
FERC after receipt by the Purchaser of notice that Maine Yankee has entered into
Additional Power Contracts, as contemplated by Section 1 above, with each of the
other sponsors. The operative term of this contract shall commence on the
earlier of (a) the termination, cancellation or expiration of the Power Contract
or (b) January 2, 2003, notwithstanding the fact that the useful service life of
the Unit terminated prior to that date and shall terminate on the date (the "End
of Term Date") which is the later to occur of (i) 30 days after the date on
which the last of the financial obligations of Maine Yankee which constitute
elements of the purchase price calculated pursuant to Section 7 of this contract
has been satisfied in its entirety by Maine Yankee, or (ii) 30 days after the
date on which Maine Yankee is finally relieved of any obligations under the last
of any licenses (operating and/or possessory) which it now holds from, or which
may hereafter be issued to it by, the NRC with respect to the Unit under
applicable provisions of the Atomic Energy Act of 1954, as amended from time to
time (the "Act").




B.

The first paragraph of Section 7 of the Additional Power Contract is amended to
read as follows:




With respect to each month commencing on or after the commencement of the
operative term of this contract, whether or not this contract continues fully or
partially in effect, the Purchaser will pay Maine Yankee as further deferred
payment for the capacity and output of the Unit provided to the Purchaser by
Maine Yankee prior to the permanent shutdown of the Unit on August 6, 1997, an
amount equal to the Purchaser's entitlement percentage of the sum of (a) Maine
Yankee's total fuel costs for the month with respect to the Unit, (b) the Total
Decommissioning Costs for the month with respect to the Unit, plus (c) Maine
Yankee's total operating expenses (as hereinafter defined) for the month with
respect to the Unit, plus (d) an amount equal to one-twelfth of the composite
percentage for such month of the net Unit investment as most recently determined
in accordance with this Section 7.




C.

The eighth paragraph of Section 7 of the Power Contract and the eighth paragraph
of Section 7 of the Additional Power Contract are each amended by (a) inserting
before





--------------------------------------------------------------------------------

the semicolon in the first sentence thereof the following:







, but including for purposes of this contract:




(i)

with respect to each month until the commencement of decommissioning of the
Unit, the Purchaser's entitlement percentage of all expenses related to the
storage or disposal of nuclear fuel or other radioactive materials, and all
expenses related to protection and maintenance of the Unit during such period,
including to the extent applicable all of the various sorts of expenses included
in the definition of "Decommissioning Expenses", to the extent incurred during
the period prior to the commencement of decommissioning;




(ii)

with respect to each month until the amount due from Maine Yankee to the U.S.
Department of Energy ("DOE") for disposal of pre-April 7, 1983 spent nuclear
fuel and associated high level radioactive material has been paid in full, the
Purchaser's entitlement percentage of one-third (1/3) of the interest due to DOE
during that calendar quarter on such obligation; and




(iii)

with respect to each month until End of License Term, the Purchaser's
entitlement percentage of the monthly amortization of (a) the amount of any
unamortized deferred expenses, as permitted from time to time by the Federal
Energy Regulatory Commission or its successor agency, plus (b) the remaining
unamortized amount of Maine Yankee's investment in plant, nuclear fuel and
materials and supplies and other assets, such amortization to be accrued at a
rate sufficient to amortize fully such unamortized deferred expenses and Maine
Yankee's investments in plant, nuclear fuel and materials and supplies or other
assets (the "total investment") over a period extending to October 21, 2008;
[provided, that if during any calendar month ending on or before May 1, 2008
either of the following events shall occur: (a) Maine Yankee shall become
insolvent or (b) Maine Yankee shall be unable, from available cash or other
sources, to meet when due during such month its obligations to pay principal,
interest, premium (if any) or other fees with respect to any indebtedness for
money borrowed, then Maine Yankee may adjust upward the accrual for amortization
of unrecovered total investment for such month to an amount not exceeding the
applicable maximum level specified in Appendix A hereto, provided that
concurrently therewith the total investment shall be reduced by an amount equal
to the amount of such adjustment, it being understood that at the time of such
event, Maine Yankee will furnish the Purchaser with a schedule setting forth the
amount of such adjustment;) <FN1>




and (b) by adding at the end thereof the following:








--------------------------------------------------------------------------------

As used herein, "End of License Term" means October 21, 2008 or such later date
as may be fixed, by amendment to the Facility Operating License for the Unit, as
the end of the term of the Facility Operating License.




D.

The definitions in Section 7 of the Power Contract and in Section 7 of the
Additional Power Contract of "Total Decommissioning Costs" and "Decommissioning
Expenses" are hereby amended to read as follows:




"Total Decommissioning Costs" for any month shall mean the sum of (x) an amount
equal to all accruals in such month to any reserve, as from time to time
established by Maine Yankee and approved by its board of directors, to provide
for the ultimate payment of the Decommissioning Expenses of the Unit, plus (y),
during the Decommissioning Period, the Decommissioning Expenses for the month,
to the extent such Decommissioning Expenses are not paid with funds from such
reserve, plus (z) Decommissioning Tax Liability for such month. It is understood
(i) that funds received pursuant to clause (x) may be held by Maine Yankee or by
an independent trust or other separate fund, as determined by said board of
directors, (ii) that, upon compliance with applicable regulatory requirements,
the amount, custody and/or timing of such accruals may from time to time during
the term hereof be modified by said board of directors in its discretion or to
comply with applicable statutory or regulatory requirements or to reflect
changes in the amount, custody or timing of anticipated Decommissioning
Expenses, and (iii) that the use of the term "to decommission" herein
encompasses compliance with all requirements of the NRC, as in effect from time
to time, for permanent cessation of operation of a nuclear facility and any
other activities reasonably related thereto, including provision for disposal of
low level waste and the interim storage of spent nuclear fuel.




"Decommissioning Expenses" shall include all expenses of decommissioning the
Unit, and all expenses relating to ownership and protection of the Unit during
the Decommissioning Period, and shall also include the following:




(1)

All costs and expenses of any NRC-approved method of removing the Unit from
service, including without limitation: dismantling, mothballing and entombment
of the Unit; removing nuclear fuel and other radioactive material to temporary
and/or permanent storage sites; construction, operation, maintenance and
dismantling of a spent fuel storage facility; decontaminating, restoring and
supervising the site; and any costs and expenses incurred in connection with
proceedings before governmental authorities relating to any authorization to
decommission the Unit or remove the Unit from service;




(2)

All costs of labor and services, whether directly or indirectly incurred,
including without limitation, services of foremen, inspectors, supervisors,
surveyors, engineers, security personnel, counsel and accountants,





--------------------------------------------------------------------------------

performed or rendered in connection with the decommissioning of the Unit and the
removal of the Unit from service, and all costs of materials, supplies,
machinery, construction equipment and apparatus acquired or used (including
rental charges for machinery, equipment or apparatus hired) for or in connection
with the decommissioning of the Unit and the removal of the Unit from service,
and all administrative costs, including services of counsel and financial
advisers of any applicable independent trust or other separate fund; it being
understood that any amount, exclusive of proceeds of insurance, realized by
Maine Yankee as salvage on any machinery, construction equipment and apparatus,
the cost of which was charged to Decommissioning Expense, shall be treated as a
reduction of the amounts otherwise chargeable on account of the costs of
decommissioning of the Unit; and




(3)

All overhead costs applicable to the Unit during the Decommissioning Period, or
accrued during such period, including without limiting the generality of the
foregoing, taxes (other than taxes on or in respect of income), charges, license
fees, excises and assessments, casualties, health care costs, pension benefits
and other employee benefits, surety bond premiums and insurance premiums.




E.

Section 7 of the Power Contract and Section 7 of the Additional Power Contract
are each hereby amended by adding the following new paragraph after the
definition of "Decommissioning Tax Liability":




"Decommissioning Period" shall mean the period commencing with the notification
by Maine Yankee to the NRC of the decision of the board of directors of Maine
Yankee to cease permanently the operation of the Unit for the purpose of
producing electric energy and ending with the date when Maine Yankee has
completed the decommissioning of the Unit and the restoration of the site and
has been relieved of all its obligations under the last of any licenses issued
to it by the NRC.




F.

Section 8 of the Additional Power Contract is hereby amended to change the
figure "1%" to "2%".




G.

Section 9 of the Power Contract and Section 10 of the Additional Power Contract
are each amended to read as follows:




10.

Cancellation of Contract.




If either




(i)

the Unit is damaged to the extent of being completely or substantially
completely destroyed, or








--------------------------------------------------------------------------------

(ii)

the Unit is taken by exercise of the right of eminent domain or a similar right
or power,




then and in any such case, the Purchaser may cancel the provisions of this
contract, except that in all cases other than those described in clause (ii)
above, the Purchaser shall be obligated to continue to make the payments of
Total Decommissioning Costs and the other payments required by Section 7 hereof
and the provisions of said Section 7 and the related provisions of this contract
shall remain in full force and effect, it being recognized that the costs which
Purchaser is required to pay pursuant to Section 7 represent deferred payments
in connection with power heretofore delivered by Maine Yankee tinder its
contractual commitments to the Purchaser. Such cancellation shall be effected by
written notice given by the Purchaser to Maine Yankee. In the event of such
cancellation, all continuing obligations of the parties hereunder as to
subsequently incurred costs of Maine Yankee other than the obligations of the
Purchaser to continue to make the payments required by Section 7 shall cease
forthwith (it being understood that the continuing accrual of depreciation of
net Unit investment and of fees, interest and other payments under pre-existing
contracts subsequent to such cancellation shall not be deemed to be
"subsequently incurred costs" for purposes of this sentence). Notwithstanding
the preceding sentence, the applicable provisions of this contract shall
continue in effect after the cancellation hereof to the extent necessary to
permit final billings and adjustments hereunder with respect to obligations
incurred through the date of cancellation and the collection thereof. Any
dispute as to the Purchaser's right to cancel this contract pursuant to the
foregoing provisions shall be referred to arbitration in accordance with the
provisions of this contract.




Notwithstanding anything in this contract elsewhere contained, the Purchaser may
cancel this contract or be relieved of its obligations to make payments
hereunder only as provided in the next preceding paragraph of this Section.




5.

Effective Date




This 1997 Amendatory Agreement shall become effective upon receipt by the
Purchaser of notice that Maine Yankee has entered into 1997 Amendatory
Agreements, as contemplated by Section 1 hereof, with each of the other
Purchasers and receipt of requisite authorization from the FERC.




6.

Interpretation




The interpretation and performance of this 1997 Amendatory Agreement shall be in
accordance with and controlled by the laws of the State of Maine.




7.

Addresses




Except as the parties may otherwise agree, any notice, request, bill or other





--------------------------------------------------------------------------------

communication from one party to the other relating to this 1997 Amendatory
Agreement, or the rights, obligations or performance of the parties hereunder,
shall be in writing and shall be effective upon delivery to the other party. Any
such communication shall be considered as duly delivered when mailed to the
respective post office address of the other party shown following the signatures
of such other party hereto, or such other post office address as may be
designated by written notice given in the manner as provided in this Section.




8.

Corporate Obligations




This 1997 Amendatory Agreement is the corporate act and obligation of the
parties hereto.




9.

Counterparts




This 1997 Amendatory Agreement may be executed in any number of counterparts and
each executed counterpart shall have the same force and effect as an original
instrument and as if all the parties to all of the counterparts had signed the
same instrument. Any signature page of this 1997 Amendatory Agreement may be
detached from any counterpart without impairing the legal effect of any
signatures thereon, and may be attached to another counterpart of this 1997
Amendatory Agreement identical in form hereto but having attached to it one or
more signature pages.




IN WITNESS WHEREOF, the parties have executed this 1997 Amendatory Agreement by
their respective duly authorized officers as of the day and year first named
above.




 

MAINE YANKEE ATOMIC POWER COMPANY




By: ________________________

 Its

       VP Finance & Administration




Address: 329 Bath Road

               Brunswick, ME 04011

  




    

By: ________________________

 Its




Address:








--------------------------------------------------------------------------------

------------------------------------------------------------------------------------------------------------

<FN>

<FN1>  Bracketed language would be inserted only if satisfactory work-out is
reached with lender banks and insurance companies.

</FN>

------------------------------------------------------------------------------------------------------------



